May I first congratulate you, 
Sir, on your election as President of the Assembly at its 
sixty-third session. I am sure that your wisdom and 
vast experience will guide us as we deliberate the many 
challenges that the world faces today. 
 The United Nations is the embodiment of our 
faith in the benefits of collective action and of 
multilateral approaches in resolving global issues. At 
the 2005 World Summit we pledged ourselves to an 
agenda for early and meaningful reform of the United 
Nations. However, we must acknowledge frankly that 
there has been little progress on the core elements of 
the reform agenda. 
 We need to make more determined efforts to 
revitalize the General Assembly to enable it to fulfil its 
rightful role as the principal deliberative organ of the 
United Nations system. The composition of the 
Security Council needs to change to reflect 
contemporary realities of the twenty-first century. Only 
a truly representative and revitalized United Nations 
can become the effective focal point for the 
cooperative efforts of the world community. We need 
to expeditiously hold negotiations towards this end. 
 Globalization has contributed to ever-widening 
circles of prosperity, and we in India have also 
benefited from it. But its benefits have not been 
equitably distributed. Ensuring inclusive growth within 
nations, and inclusive globalization across nations, is a 
central challenge facing us all. 
 The development gains that many countries have 
made are today threatened by a possible food crisis, a 
global energy crisis and, most recently, unprecedented 
upheavals in international financial markets. 
 The net impact of these problems is that both the 
industrialized economies and the developing 
economies face inflation and a slowdown in growth 
after several years of robust expansion. Industrialized 
countries can afford periods of slow growth. 
Developing countries cannot. There is therefore an 
urgent need for coordinated action by the global 
community on several fronts. 
 The explosion of financial innovation 
unaccompanied by credible systemic regulation has 
made the financial system vulnerable. The resulting 
crisis of confidence threatens global prosperity in the 
increasingly interdependent world in which we all live. 
There is, therefore, a need for a new international 
initiative to bring structural reform in the world’s 
financial system, with more effective regulation and 
 
 
9 08-52265 
 
stronger systems of multilateral consultations and 
surveillance. This must be designed in as inclusive a 
manner as possible. 
 The world food crisis is the cumulative 
consequence of the neglect of agriculture in the 
developing world, exacerbated by distortionary 
agricultural subsidies in the developed world. 
Diversion of cultivable land for producing biofuels is 
compounding the problem. 
 The world needs a second green revolution to 
address the problem of food security. We need new 
technologies, new institutional responses and above all 
a global compact to ensure food and livelihood 
security. This will require transfer of technology and 
innovation from developed to developing countries. 
India is very keen to expand cooperation with Africa in 
Africa’s quest for food and livelihood security for its 
people. 
 Trade liberalization in agriculture can help, 
provided it adequately takes into account the livelihood 
concerns of poor and vulnerable farmers in the 
developing and least developed countries. 
 It is feared that many of the conflicts of the 
twenty-first century will be over water. We must 
therefore reflect on how to use this scarce resource 
most efficiently. We need to invest in new technologies 
and new production regimes for rain-fed and dryland 
agriculture and explore cost-effective desalination 
technologies. 
 Poverty, ignorance and disease still afflict 
millions and millions of people. The commitment to 
achieve the ambitious targets set as part of the 
Millennium Development Goals was an 
acknowledgement by the international community that 
global prosperity and welfare are indivisible and that 
affluence cannot coexist with pervasive poverty. 
 Unfortunately, solemn commitments made for the 
transfer of financial resources from the developed to 
the developing world have remained largely 
unfulfilled. The commitment of developed countries to 
move to the target set long ago of 0.7 per cent of gross 
national income as official development assistance 
needs to be honoured as a matter of priority. In this 
context, special efforts have to be made to address the 
concerns of Africa for adequate resource flows to 
support its development. 
 Poverty alleviation and livelihood security are 
closely linked to energy security. We need a much 
greater measure of predictability and stability in the oil 
and gas markets. We need to think of ways and means, 
such as early warning mechanisms, to help countries 
cope with oil shocks. 
 We must put in place a global cooperative 
network of institutions of developed and developing 
countries engaged in research and development in 
energy efficiency, clean energy technologies, and 
renewable sources of energy. 
 India is registering rapid economic growth, and 
has combined it with declining energy intensity of its 
economy. However, our total demand will keep 
increasing, and we are actively looking for all possible 
sources of clean energy. 
 The opening of international civil nuclear 
cooperation with India will have a positive impact on 
global energy security and on the efforts to combat 
climate change. This is a vindication of India’s 
impeccable record on non-proliferation and testifies to 
our long-standing commitment to nuclear disarmament 
that is global, universal and non-discriminatory in 
nature. The blueprint for this was spelled out by Prime 
Minister Rajiv Gandhi in this very Assembly 20 years 
ago. 
 I reiterate India’s proposal for a nuclear weapons 
convention prohibiting the development, production, 
stockpiling and use of nuclear weapons and providing 
for their complete elimination within a specified time 
frame. 
 Climate change can be overcome successfully 
only through a collaborative and cooperative global 
effort. 
 We support the multilateral negotiations now 
taking place under the United Nations Framework 
Convention on Climate Change. The outcome must be 
fair and equitable and recognize the principle that each 
citizen of the world has equal entitlement to the global 
atmospheric space. 
 I believe that the pursuit of ecologically 
sustainable development need not be in contradiction 
to achieving our growth objectives. As Mahatma 
Gandhi once said, “The earth has enough resources to 
meet people’s needs, but will never have enough to 
satisfy people’s greed.”  
  
 
08-52265 10 
 
 India has unveiled an ambitious national action 
plan on climate change. Even as we pursue economic 
growth, we are committed to our per capita emissions 
of greenhouse gases not exceeding those of the 
developed countries. 
 The growing assertion of separate identities and 
ethnic, cultural and religious intolerance threaten our 
developmental efforts and our peace and stability. It is 
vital that we strengthen international cooperation to 
combat terrorism and to bring the perpetrators, 
organizers, financers and sponsors of terrorism to 
justice. We should conclude expeditiously the draft 
comprehensive convention on international terrorism. 
 In this context, the situation in Afghanistan is a 
matter of deep concern. The international community 
must pool all its resources to ensure the success of 
Afghanistan’s reconstruction efforts and its emergence 
as a moderate, pluralistic and democratic society. 
 We welcome the return of democracy in Pakistan. 
We are committed to resolving all outstanding issues 
between India and Pakistan, including the issue of 
Jammu and Kashmir, through peaceful dialogue. 
 We also welcome the coming to power of 
democratically elected Governments in Nepal and 
Bhutan. We seek to expand areas of cooperation with 
all these countries to deal with the challenges of 
sustainable development and poverty eradication. 
 The United Nations is a living symbol of 
pluralism. It has weathered many storms. It is the 
vehicle through which our combined will and efforts to 
address global challenges must be articulated and 
implemented. Unless we rise to the task, we will 
bequeath to succeeding generations a world of 
diminishing prospects. 